Citation Nr: 1506798	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
The June 2011 Statement of the Case denied the claim for entitlement to service connection for a low back disability on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a back disorder, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge in January 2015 but cancelled the hearing in a telephone contact with VA on the date of the hearing.  Consequently, the request for a personal hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (2014).

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a back disability was denied by rating decision in December 2009; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the December 2009 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.






CONCLUSIONS OF LAW

1.  The December 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since December 2009 to reopen the claim of entitlement to service connection for a back disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a back disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a back disability, which he contends was incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a back disability was denied by rating decision in December 2009 because the evidence does not show continuity since service or evidence linking a current back disability to service.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the December 2009 rating decision consisted of the Veteran's service treatment records, a written statement from Samaritan Medical Center, and an October 2009 VA evaluation report.  

The Veteran's service treatment records reveal that he complained of back pain and spasms beginning in July 1989, which he said began months earlier.  He again complained of low back pain in June 1990.  He complained on his March 1992 separation medical history report of recurrent mechanical low back pain for several years; physical evaluation of the spine was reported to be normal.  

According to Samaritan Medical Center, there was no medical evidence that the Veteran was seen on the dates reported.

According to an October 2009 VA evaluation report, which included review of the record, X-rays of the lumbar spine were normal.  Low back strain was diagnosed.  The examiner concluded that a nexus opinion could not be provided without resorting to mere speculation.

Evidence received since December 2009 includes medical reports from Samaritan Medical Center and May and December 2011 statements from a VA health care provider.  According to the May and December 2011 opinions, the Veteran has a history of low back pain since a service motor vehicle accident.  

The Board has reviewed the evidence received into the record since the December 2009 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a back disability.  

The May and December 2011 VA opinions are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current back disability that is related to service.  As such, these records raise a reasonable possibility of substantiating the claim for service connection for a back disability, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened; and to that extent only, the appeal is granted.


REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  

Although the VA physician opined in 2011 that the Veteran has a history of low back pain related to a motor vehicle accident in service, the Board would note that no motor vehicle accident was reported in the service treatment records or referred to by the Veteran during service.  Additionally, although the May 2011 opinion notes that an October 2010 MRI of the low back showed degenerative disc disease, an annular tear, and a small herniated nucleus pulposus, the opinion does not link any specific low back diagnosis to service injury.  The December 2011 opinion does not contain any diagnosis other than pain.  Consequently, additional development is required prior to final adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will send the record to an appropriate medical professional for an opinion on the etiology of the Veteran's current low back disability.  The VA evaluator should be asked to review the evidence of record, and provide an opinion, with a clear rationale based on the evidence of record, on whether the Veteran's current back disability is at least as likely as not (50 percent probability or more) caused by or is otherwise related to his active military service.  If it is determined that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The record, including a copy of this remand, must be made available to the reviewer/examiner in conjunction with the evaluation.  The rationale for all opinions expressed must be explained.    

The above opinion should include a discussion of the Veteran's low back complaints in service and the May and December 2011 opinions noted above.  

The evaluator is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the evaluator responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

2.  After the above, the AMC/RO will re-adjudicate the Veteran's claim for service connection for a low back disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


